Appeal from an order of the Family Court, Wayne County (Stephen R. Sirkin, J.), entered November 6, 2006 in a proceeding pursuant to Family Court Act article 3. The order placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months and authorized placement of respondent in a limited secure facility.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.P., Gorski, Smith, Lunn and Pine, JJ.